NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        MAY 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALBA SUYAPA REYES,                              No.    15-73632

                Petitioner,                     Agency No. A072-518-766

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Alba Suyapa Reyes, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reconsider removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reconsider.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Reyes’s motion to

reconsider where she failed to identify any error of law or fact in the BIA’s prior

decision. See 8 C.F.R. § 1003.2(b)(1); Ma v. Ashcroft, 361 F.3d 553, 558 (9th Cir.

2004) (“A petitioner’s motion to reconsider must identify a legal or factual error in

the BIA’s prior decision.”).

      To the extent Reyes claims that her right to due process was violated

because the agency considered her convictions in determining eligibility for relief,

we lack jurisdiction to consider the contention because she failed to raise it before

the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   15-73632